Case 19-08044-JMM            Doc 1   Filed 10/03/19 Entered 10/03/19 13:28:46              Desc Main
                                     Document     Page 1 of 2



GARY L. RAINSDON
BANKRUPTCY TRUSTEE
P.O. BOX 506
TWIN FALLS, ID 83303
PHONE: (208) 734-1180
FAX: (208) 734-2783
trustee@filertel.com

                             UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF IDAHO

In Re:                                  )       BANKRUPTCY CASE NO.: 19-40090-JMM
                                        )
Akram Abdul-Rahman,                     )
                                        )
                Debtor.                 )
                                        )
                                        )       ADVERSARY PROCEEDING NO.
GARY L. RAINSDON, Trustee               )
                                        )
                Plaintiff,              )
                                        )
                vs.                     )
                                        )
Akram Abdul-Rahman,                     )
                                        )
                Defendant.              )

              Complaint Objecting to the Discharge of Debtor [11 U.S.C. § 727(a)]

       GARY L. RAINSDON, Trustee, the Plaintiff herein, for claim for relief against the
above-named Defendant, respectfully alleges as follows:

                                     GENERAL ALLEGATIONS

                                  JURISDICTION AND VENUE

         1. Plaintiff is the qualified and acting Trustee in this case.
         2. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §
            1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(J). Venue
            properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a), in that the instant
            adversary proceeding is related to the above captioned case under Title 11 of the
            United States Code which is still pending.




COMPLAINT TO DENY DISCHARGE                                                              Page 1
Case 19-08044-JMM         Doc 1   Filed 10/03/19 Entered 10/03/19 13:28:46            Desc Main
                                  Document     Page 2 of 2


                                        CAUSES OF ACTION


       1. Grounds exist for the denial of the Defendant's discharge for the following reasons:
           a) Defendant has concealed, destroyed, or failed to keep or preserve recorded
              information, including books, documents, records, and papers from which the
              debtor’s financial condition or business transactions might be ascertained, as
              required by 11 U.S.C. §727(a)(3). Defendant received and apparently spent
              $96,936.74 from the sale of his residence, but has been unable/unwilling to
              document the use of those funds.
           b) Defendant has willfully failed to obey the Income Tax Turnover Order, entered by
              the Bankruptcy Court on February 6, 2019. See Docket No. 10 in the bankruptcy
              case. Defendant received a tax refund of $1,460.00 which was property of the
              bankruptcy estate and has failed to surrender the funds to the estate trustee.
           c) Defendant has willfully failed to obey the Order on Motion for Turnover of
              Property and Records, entered by the Bankruptcy Court on August 5, 2019. See
              Docket No. 33. Debtor has failed to surrender:
                         i.   His tax refund of $1,460.00;
                       ii.    Documentation of the use of $96,936.74 from the sale of a home;
                       iii.   The names, addresses, and phone numbers of his “gambling
                              friends” with whom he transacted significant money prior to the
                              bankruptcy filing.
           d) Defendant has failed to comply with the Debtor's duties under 11 U.S.C. §521.
       2. Said actions by the Defendant constitute grounds to Deny Discharge of Debts under
          11 U.S.C. §§727(a)(3), (a)(4)(D), (a)(6)(A), and (c).

       WHEREFORE, Plaintiff prays for Judgment and Order of the Court as follows:

       1. That the Court enter an Order denying discharge of Defendant's debts.

       2. That the Court enter Judgment in favor of the Plaintiff and against said Defendant for
          costs incurred in the prosecution of this action in the amount of $1,810.00 ($1,460.00
          tax refund + $350.00 adversary filing fee).

       3. That Plaintiff be awarded such other and further relief as to the Court seems just and
          equitable.

       DATED this 3rd day of October, 2019.

                                                    /s/ Gary L. Rainsdon
                                                    Gary L. Rainsdon, Trustee




COMPLAINT TO DENY DISCHARGE                                                        Page 2
